t c memo united_states tax_court mary e bjelland petitioner v commissioner of internal revenue respondent carl e knochelmann jr petitioner v commissioner of internal revenue respondent docket nos filed date mary e bjelland pro_se carl e knochelmann jr pro_se emily j giometti for respondent memorandum opinion halpern judge respondent determined deficiencies of dollar_figure and dollar_figure in the federal income taxes of petitioners mary e bjelland ms bjelland and carl e knochelmann mr knochelmann respectively both have claimed their son ejk as a dependent on their separately filed federal_income_tax returns the issues in these cases turn mainly on which parent may claim ejk as a dependent we must decide which parent because of him is entitled to a dependency_exemption deduction a child care tax_credit and a child_tax_credit we must also decide whether mr knochelmann is entitled to head_of_household filing_status and an additional_child_tax_credit the parties submitted these cases fully stipulated under rule the stipulated facts are so found and the stipulation of facts with accompanying exhibits is incorporated herein by this reference unless otherwise stated section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure 1an additional_child_tax_credit is the portion of any credits that is refunded under sec_24 see infra note 2this sentence is of particular importance in these cases because both mr knochelmann and respondent appear to rely at times on provisions in versions of the internal_revenue_code and the regulations thereunder that are inapplicable to see infra note background both ms bjelland and mr knochelmann resided in kentucky when they filed their respective petitions ms bjelland and mr knochelmann each timely filed a federal_income_tax return on her return ms bjelland claimed two dependency_exemption deductions only one of which is in issue a child care tax_credit and a child_tax_credit on his return mr knochelmann claimed head_of_household filing_status one dependency_exemption deduction a child care tax_credit a child_tax_credit and an additional_child_tax_credit petitioners who have never been married to each other share joint custody of ejk during pursuant to a court- mandated parenting plan petitioners generally shared physical custody of ejk on the following biweekly schedule during the first week mr knochelmann had custody from a m wednesday until p m friday during the second week he had custody from a m thursday until p m monday ms bjelland had custody at all other times ie during the first week from p m monday through a m wednesday and from p m friday of the first week through a m thursday of the second week holidays birthdays and vacations were shared according to an alternative schedule disregarding the alternative schedule ms bjelland had physical custody of ejk for nights and hours during each biweekly period and mr knochelmann had physical custody of him for nights and hours during each such period discussion i relevant provisions of the sec_151 allows deductions for personal exemptions an unmarried individual is entitled to a personal_exemption for himself or herself and an additional exemption for each dependent see sec_151 under sec_152 the term dependent includes a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer sec_152 defines support for a child of divorced or otherwise separated parents in pertinent part sec_152 provides sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption if-- a a child receives over half of his support during the calendar_year from his parents-- iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter referred to as the custodial_parent if a taxpayer maintains a household that includes a dependent of the taxpayer who is under the age of and with respect to whom the taxpayer is entitled to a deduction under sec_151 sec_21 then sec_21 allows the taxpayer a tax_credit for certain employment-related_expenses sec_24 allows a taxpayer a dollar_figure tax_credit for each qualifying_child that term includes a child of the taxpayer under the age of for whom the taxpayer is allowed a deduction under sec_151 sec_24 sec_1 applies an advantageous tax_rate to the taxable_income of unmarried individuals who qualify as heads of households compare sec_1 with sec_1 rate generally applicable to taxable_income of unmarried individuals under sec_2 the term head of a household includes an individual unmarried at the end of the taxable_year who among other things maintains as his home a household which constitutes for more than one-half of such taxable_year the 3the total credits allowed under sec_24 generally cannot be more than the taxpayer’s tax_liability see sec_24 a portion of any credits disallowed because they exceed the taxpayer’s tax_liability may be refunded to the taxpayer under sec_24 the refundable amount under sec_24 is referred to as an additional_child_tax_credit e g richmond v commissioner tcmemo_2009_207 principal_place_of_abode as a member of such household of a son of the taxpayer ii principal question to resolve most of the questions these cases present we must decide within the meaning of sec_152 of which petitioner ejk was a dependent for that turns on which petitioner is treated as providing more than half of ejk’s support for and that turns on which petitioner had custody of ejk for a greater portion of in other words we must decide for which petitioner was his custodial_parent within the meaning of sec_152 mr knochelmann’s claim to head_of_household filing_status turns on the similar question of whether his home was ejk’s principal_place_of_abode for more than half of iii arguments of the parties a mr knochelmann’s arguments mr knochelmann argues that he is entitled to claim ejk as his dependent for because he provided more than half of ejk’s support for that year he adds any analysis of sec_151 sec_152 that does not result in the parent who provided more than half of the support for a minor child as being entitled to claim him as a dependent would violate due process absent an agreement to the contrary moreover mr knochelmann argues that he is entitled to claim ejk as his dependent for because he is the parent with whom ejk resided for the longest period of time during that year he reaches his conclusion by counting only ejk’s waking hours because according to him that is when the cost to support ejk was incurred b ms bjelland’s arguments ms bjelland argues that she is entitled to claim ejk as her dependent for because ejk lives with her for the greater part of the year c respondent’s argument respondent argues simply petitioner bjelland had custody of ejk for more hours during than did petitioner knochelmann petitioner bjelland therefore qualifies as the custodial_parent for as she had custody of ejk for a slightly longer period of time than did petitioner knochelmann 4mr knochelmann concedes that ms bjelland had custody of ejk for both more hours and more night time during than he did he proposes that we find that he had custody of ejk for both more days and more day time during than she did he argues the actual hours of the day petitioner knochelmann has ejk are during the daytime which is the cost bearing time of day the time unit to measure which petitioner has ejk the majority of time should be days any other unit of time would mask the support cost for each petitioner and would violate due process since there would not be any rational basis for any other time unit in this case iv discussion sec_152 as it was in effect in controls whether ejk was for that year mr knochelmann’s dependent or ms bjelland’s dependent we need not determine whether mr knochelmann in fact provided most of ejk’s support for because the actual support_test in sec_152 gives way to the deemed support_test in sec_152 in the case of certain parents who live apart at all times during the last months of the year including parents who have never married each other see 121_tc_245 the record clearly shows that petitioners did not live together during the last months of and for together met the joint support and custody tests of sec_152 for that reason under sec_152 the custodial_parent is the parent having custody for a greater portion of the calendar_year notwithstanding that the other parent may have contributed more to the child’s support than did the custodial_parent 5both mr knochelmann and respondent appear to rely at times on provisions in versions of sec_152 and the regulations thereunder that are inapplicable to we do not discuss those arguments 6mr knochelmann argues that because he provided more than half of ejk’s support any analysis of the law that deprives him of a dependency_exemption deduction for ejk is without his consent a violation of due process his argument has no merit see harris v commissioner tcmemo_2007_239 in which we addressed a similar argument and stated continued for purposes of sec_152 for parents who have joint custody of a child the custodial_parent is the parent with physical custody for the greater portion of the calendar_year e g dail v commissioner tcmemo_2003_211 see sec_1 b income_tax regs neither the statute nor the regulations prescribe how to quantify the time each parent has physical custody rather the facts of each case determine the appropriate method for example we have considered both the number of nights and the number of hours a child spends with each parent see eg mccullar v commissioner tcmemo_2003_272 n for periods in which the child is regularly attending school we believe it is appropriate to quantify time spent with a parent through the number of nights spent together dail v commissioner supra mother was custodial_parent because she had physical custody each week from p m thursday until a m monday and for to weeks during the summer valarian v commissioner tcmemo_1996_511 father was not custodial continued because sec_152 eases the administrative burden of the irs and thereby advances enforcement of the statute in a rational way it furthers a legitimate congressional purpose knight v commissioner t c memo affd without published opinion 29_f3d_632 9th cir therefore sec_152 does not violate the due process clause of the fifth_amendment to the constitution of the united_states id parent because children resided with mother and spent approximately hours a week with father ms bjelland had physical custody of ejk for the greater portion of measured either by the number of hours or the number of nights he spent with her mr knochelmann’s proposed waking hours method is unworkable and its underlying rationale is unpersuasive there is no objective way to allocate the costs associated with a dependent to any particular hour moreover we fail to see how costs such as rent and utilities just to name a few cease accruing on behalf of a dependent simply because he is asleep for we find that ms bjelland was the custodial_parent of ejk on that ground we further find that for ejk was ms bjelland’s dependent for that reason she is entitled to claim the dependency_exemption deduction the child care tax_credit and the child_tax_credit mr knochelmann is not entitled to any dependency_exemption deduction child care tax_credit or child_tax_credit moreover given the similarity between the temporal requirements for head_of_household filing_status and for custodial_parent status we find that he does not qualify as a head_of_household under sec_2 decision will be entered for petitioner in docket no and for respondent in docket no
